Citation Nr: 0826977	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  06-33 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bipolar disorder 
and an anxiety disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to an increased rating for service-connected 
compartment fasciotomy with postoperative scar, left lower 
leg, with chronic myofascial low back pain, currently 
evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from June 1986 to November 
1990.

The veteran's appeal as to the issues listed above arose from 
a February 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Board notes that in a rating decision, dated in March 
2002, the RO denied a claim for service connection for 
dysthymia secondary to service-connected disability.  There 
was no appeal, and the RO's decision became final.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007).  The veteran 
has specifically claimed that service connection is warranted 
for bipolar disorder, and/or an anxiety disorder, and the 
issue of whether new and material evidence has been presented 
to reopen the claim is not currently "reasonably raised" by 
the evidence.  See EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).  Therefore, the issue has been characterized as 
stated on the cover page of this decision.  

In April 2007, the veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is associated with the veteran's claims folder. 

The claim for an increased rating for service-connected 
compartment fasciotomy with postoperative scar, left lower 
leg, with chronic myofascial low back pain, is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.  



FINDINGS OF FACT

1.  The medical evidence establishes a current diagnosis of 
PTSD based on the veteran's claimed in-service stressors.    

2.  The veteran has no awards or decorations denoting 
engagement in combat and no other supportive evidence 
reflects that the veteran engaged in combat. 

3.  There is no credible supporting evidence that the claimed 
in-service stressors occurred. 

4.  The veteran does not have bipolar disorder, or an anxiety 
disorder, that was caused or aggravated by his service, or by 
a service-connected disability.    


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.304(f) (2007).  

2.  Bipolar disorder, and an anxiety disorder, were not 
incurred in or aggravated by active service, or a service-
connected disability.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007); 
Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for a disability 
initially diagnosed after service when all of the evidence 
shows it to have been incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2007). 

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

In order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996). 

The fact that a veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  In other words, the 
veteran's presence with the unit at the time such attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  A stressor need not be corroboration in 
every detail.  Suozzi v. Brown, Vet. App. 307, 311 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

A.  PTSD

With regard to the claim for PTSD, the veteran asserts that 
he has PTSD as a result of service in Korea.  Specifically, 
during his hearing, held in April 2007, he testified that 
while on patrols near the demilitarized zone, his unit was 
fired on by North Koreans.  He further testified that no 
member of his unit was wounded or killed during this time.  
See also veteran's statement, received in March 2007.  He 
testified that these incidents may have happened in the 
"summertime," and that he remembered "being hot," but that 
he doubted that there were any relevant incident reports.  
The veteran has also stated that he saw a sleeping bag that 
was covered in blood, and that he was told that the soldier 
inside of it had been run over by a tracked vehicle.  Id.  

The veteran's service records show that he served in Korea 
between January 1988 and January 1989, with an infantry unit, 
during which time his duty military occupation specialty was 
11B10 (infantryman), and his primary duty during that time 
was "pers carrier driver."  His discharge (DD Form 214) 
shows that his awards include the Army Service Ribbon, and 
the Overseas Ribbon.

As an initial matter, the Board finds that the evidence does 
not show that the veteran participated in combat.  He is not 
shown to have received commendations or awards that warrant 
the conclusion that he participated in combat, nor is there 
any other evidence of record that is sufficient to show 
participation in combat.  See VAOPGCPREC 12-99 at 12; 65 Fed. 
Reg. 6256-6258 (2000); VBA's Adjudication Procedure Manual, 
M21-1MR (hereinafter "M21- 1MR"), Part III.iv.4.H.29.b, c.  

Based on the foregoing, the Board finds that the evidence in 
favor of a claim of a finding of participation in combat is 
of less weight than the evidence against such a finding.  The 
Board therefore finds that the veteran did not participate in 
combat.  See Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  
In reaching this determination, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against a finding of participation in 
combat, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); VAOPGCPREC 12-99.  Furthermore, to the extent that 
medical examiners may have concluded that the veteran has 
PTSD due to combat, these were based on an oral history as 
provided by the veteran, and are otherwise lacking in a 
factual basis so as to outweigh the information in the 
veteran's service records and the service documents.  See 
Cohen, 10 Vet. App. at 140; West v. Brown, 7 Vet. App. 70, 77 
(1994); see also M21-1MR, Part III.iv.4.H.29.i.  

As it is not shown the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); see 
also M21-1MR, Part III.iv.4.H.29.a, i.  

With regard to the claimed stressors, these stressors are 
unaccompanied by reasonably specific details such as names, 
approximate dates (within two months), or locations, and they 
appear to be anecdotal events that are not capable of 
verification.  See M21- 1MR, Part IV.ii.1.D.15.a (attempt at 
corroboration not required where stressors are not capable of 
being documented), and 14.d. (noting that claimants must 
provide, at a minimum, a stressor that can be documented).  

The RO is unable to verify events such as the veteran seeing 
dead bodies.  The U.S. Army and Joint Services Records 
Research Center (JSRRC) is able to search for corroborating 
evidence of US troop casualties if a claimant provides 
specific information such as name of the person involved, 
unit designation, and the date and location of the casualty.  
In this case, the veteran did not provide a name of a US 
casualty.  Accordingly, as these stressors are not capable of 
being documented, further development is not warranted, and 
they may not serve as a basis for a grant of the claim.  

Based on the foregoing, the Board finds that there is no 
verified stressor to serve as a basis for granting the 
veteran's PTSD claim.  None of the claimed stressors have 
been verified, and the evidence is insufficient to show that 
a verified stressor exists.  The Board therefore finds that 
the evidence is insufficient to show that any of the claimed 
stressors are verified.  See M21-1MR, Part III.iv.4.H.29.e.  

The veteran's claim for service connection for PTSD fails on 
the basis that the veteran is not shown to have participated 
in combat; there is no verified stressor; and that all 
elements required for such a showing have not been met.  The 
Board therefore finds that the preponderance of the evidence 
is against the veteran's claim for entitlement to service 
connection for PTSD.  Accordingly, service connection for 
PTSD must be denied.  



B.  Bipolar Disorder, Anxiety Disorder

With regard to the claim for bipolar disorder, and an anxiety 
disorder, during his April 2007 hearing, it was argued that 
service connection for an anxiety disorder was warranted on a 
secondary basis.  A statement from the veteran's spouse, 
received with a waiver of RO review in April 2007, asserts 
that the veteran has bipolar disorder, and PTSD.  See 
38 C.F.R. § 20.1304 (2007).  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Claims Court's decision in Allen v. 
Principi, 7 Vet. App. 439 (1995), which addressed the subject 
of the granting of service connection for the aggravation of 
a nonservice-connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  Under the revised section 3.310(b), the 
regulation provides that: 



Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, 
and not due to the natural progress of the 
nonservice-connected disease, will be service 
connected.  However, VA will not concede that a 
nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury 
unless the baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created before the 
onset of aggravation or by the earliest medical 
evidence created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current 
levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level. 

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b)).

The Board finds no prejudice to the veteran in evaluating the 
aspect of the claim involving secondary service connection 
under either the old or new criteria, which came in effect in 
October 2006 to address the Allen decision.  The Board has 
reviewed this case under both Allen and the old and new 
criteria.  See generally, Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).  

Service connection is currently in effect for compartment 
fasciotomy with postoperative scar, left lower leg, with 
chronic myofascial low back pain, and gastritis.  

The veteran's service medical records do not show any 
treatment for psychiatric symptoms.  The veteran's separation 
examination report, dated in October 1990, shows that his 
psychiatric condition was clinically evaluated as normal.  In 
an associated "report of medical history," he denied any 
relevant symptoms, such as "nervous trouble of any sort," 
and "depression or excessive worry."  

As for the post-service medical evidence, it consists of VA 
reports, dated between 1991 and 2006.  This evidence shows 
that beginning in 2001, he received treatment for psychiatric 
symptoms, with assessments that included dysthymia, and 
anxiety disorder.  Subsequently dated reports note dementia 
NOS (not otherwise specified), and R/O (rule out) bipolar 
disorder.  

With regard to the possibility of service connection on a 
direct basis, the veteran's service medical records do not 
show any relevant treatment, and the earliest post-service 
medical evidence of either bipolar disorder, or an anxiety 
disorder, is dated in 2001, which is approximately 10 years 
after separation from service.  This lengthy period of time 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claims on a direct basis.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In addition, there is no competent 
evidence to show that either bipolar disorder, or an anxiety 
disorder, is related to his service.  In fact, the Board 
finds that the post-service medical record, as a whole, 
provides evidence against such a finding, indicating a 
problem that began well after service with no connection to 
service.  Thus, both service medical records, and post-
service treatment records, provide evidence against this 
claim, outweighing the veteran's lay statements.  
Accordingly, service connection on a direct basis is not 
warranted.  See 38 C.F.R. § 3.303.  

With regard to the claim that the veteran has bipolar 
disorder, and/or an anxiety disorder, that was caused or 
aggravated by either of his service-connected disabilities, 
there is no competent evidence in support of this aspect of 
the claim.  The Board therefore finds that service connection 
for bipolar disorder, and an anxiety disorder, is not 
warranted under 38 C.F.R. § 3.310 or Allen v. Brown, 7 Vet. 
App. 439 (1995).  



C.  Conclusion

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   

With respect to the veteran's own contentions, and the lay 
statement, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Bostain v. West, 11 
Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issue on appeal is based on the contention that bipolar 
disorder, an anxiety disorder, and/or PTSD, were caused or 
aggravated by service, or by a service-connected disability.  
In this case, the veteran has been found not to have 
participated in combat, there are no verified stressors, 
there is no evidence of treatment for psychiatric symptoms 
during service, and no competent evidence to show that either 
bipolar disorder, or an anxiety disorder, are related to his 
service, or to a service-connected disability.  Under the 
circumstances, there is no legal basis for a grant of the 
benefit sought.  


II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA). A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in November 2005, the veteran 
was notified of the information and evidence needed to 
substantiate and complete the claims.  The VCAA letter was 
sent to the veteran prior to the RO's February 2006 decision 
that is the basis for this appeal.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained the 
veteran's service records, and service medical records, as 
well as VA medical records.  

The veteran has not been afforded examinations, and 
etiological opinions have not have been obtained.  However, 
with regard to the claim for PTSD, as the veteran is not 
shown to have participated in combat, and as there is no 
verified stressor, such evidence could not result in a 
favorable outcome of the claim and need not be obtained.  See 
38 C.F.R. § 3.159(d).  With regard to the claim for bipolar 
disorder, and an anxiety disorder, under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the service medical records do not show any 
relevant treatment, and there are no relevant post-service 
medical treatment records dated prior to 2001 (a period of 
about 10 years after separation from service), and there is 
no competent evidence to show that the veteran has bipolar 
disorder, and/or an anxiety disorder, that is associated to 
his service, or a service-connected disability.  Given the 
foregoing, the Board finds that the standards of McLendon 
have not been met.  See also 38 C.F.R. § 3.159(c)(4) (2007); 
Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  
The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for PTSD is denied.

Service connection for bipolar disorder and an anxiety 
disorder is denied.  


REMAND

With regard to the claim for an increased rating for service-
connected compartment fasciotomy with postoperative scar, 
left lower leg, with chronic myofascial low back pain, during 
his during his hearing, held in April 2007, the veteran 
testified that his disability has worsened since his most 
recent examination in August 2006, and he has requested 
another examination.  On Remand, the veteran should be 
afforded another examination.  See Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  

The appellant is hereby notified that it is the appellant's 
responsibility to report for his scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim(s).  38 
C.F.R. §§ 3.158 and 3.655 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the names 
and addresses of all medical care 
providers who have provided treatment low 
back symptoms since August 2006, which 
are not currently associated with the 
claims file.  After securing any 
necessary releases, obtain these records.

2.  The veteran should be afforded VA 
orthopedic examination to determine the 
nature, extent, and severity of the 
service-connected compartment fasciotomy 
with postoperative scar, left lower leg, 
with chronic myofascial low back pain.  
Any indicated tests should be 
accomplished.  The veteran's VA claims 
folder should be made available to the 
examiner for review in connection with 
the examination.  

The examiner should specify the range of 
motion in degrees of the thoracolumbar 
spine including forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
Any pain during range of motion testing 
should be noted, and the examiner should 
accurately measure and report where any 
recorded pain begins and ends when 
measuring range of motion.  The examiner 
should also note whether there is any 
objective evidence of weakness, excess 
fatigability, and/or incoordination 
associated with the veteran's lumbar 
spine disability.  If observed, the 
examiner should specifically comment on 
whether the veteran's range of motion is 
affected, and if possible, provide the 
additional loss of motion in degrees.  
The examiner should also state whether 
there is evidence of muscle spasm, 
abnormality of the spine, or ankylosis.

The examiner should indicate whether the 
veteran's service-connected compartment 
fasciotomy with postoperative scar, left 
lower leg, with chronic myofascial low 
back pain is manifested by disc disease, 
and if so, indicate whether the 
degenerative disc disease of the lumbar 
spine has required any periods of doctor 
prescribed bed rest.  If so, the examiner 
should report the duration and frequently 
of the bed rest.  The examiner should 
also indicate if the disc disease results 
in partial or complete paralysis, 
neuralgia or neuritis of any nerve.  If 
so, the examiner should specify the nerve 
involved, and express an opinion as to 
whether any partial paralysis, neuritis 
or neuralgia is mild, moderate or severe.    

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided, 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  The claims file should then be 
returned to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


